

THIRD AMENDMENT TO CREDIT AND GUARANTEE AGREEMENT






THIRD AMENDMENT TO CREDIT AND GUARANTEE AGREEMENT (this "Agreement"), dated as
of June 13, 2017 relating to the Credit and Guarantee Agreement dated as of
January 6, 2016 (as amended, restated, amended and restated, supplemented,
waived or otherwise modified from time to time prior to the date hereof, the
"Existing Credit Agreement" and the Existing Credit Agreement as modified by
this Amendment, the "Amended Credit Agreement") among Kraton Polymers LLC, a
Delaware limited liability company (the "Borrower"), Kraton Corporation (
formerly, Kraton Performance Polymers, Inc.), a Delaware corporation ("Parent"),
certain subsidiaries of Parent, as Guarantors, the Lenders party thereto from
time to time and Credit Suisse AG, Cayman Islands Branch, as Administrative
Agent (in such capacity, the "Administrative Agent") for the Lenders. Except as
otherwise provided herein, all capitalized terms used but not defined herein
shall have the meanings given to them in the Existing Credit Agreement.






RECITALS


A. WHEREAS, Section 10.5(a) of the Existing Credit Agreement permits the
Administrative Agent and the Borrower to amend, modify or supplement any Credit
Document to cure any ambiguity, omission, defect or inconsistency (as reasonably
determined by the Administrative Agent), subject to certain requirements set
forth in said Section; and




B. WHEREAS, the Borrower and the Administrative Agent have jointly identified
defects in the Existing Credit Agreement; and




C. WHEREAS, the Borrower and the Administrative Agent have jointly acknowledged
that an amendment is required to cure such defect.


Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:


SECTION 1. Amendment to the Credit Agreement.


A.
The defined term "Holdings" in the definition of "Continuing Directors" in
Section 1.1 of the Existing Credit Agreement and in Section 5.1(h)(ii) of the
Existing Credit Agreement is hereby replaced with the defined term "Parent".





B. The defined term "Holding's" in each of Section 6.7(c) and Section 8.1(d) of
the Existing
Credit Agreement is hereby replaced with the defined term "Parent's".




US-DOCS\88736841.2



--------------------------------------------------------------------------------




SECTION 2. Conditions to Effectiveness of this Agreement. The effectiveness of
this Agreement shall be subject to the following conditions precedent (the date
on which such conditions have been satisfied (or waived) is referred to herein
as the "Effective Date"): (a) the Administrative Agent shall have received a
duly executed counterpart of this Agreement from
the Borrower, which shall be original or facsimile or ".pdf" file (followed
promptly by an original) unless otherwise specified and (b) five Business Days
shall have elapsed since the date this Agreement was distributed to the Lenders
without the Requisite Lenders having objected in writing thereto.


SECTION 3. Effect of the Amendment. On and after the Effective Date, each
reference to the Credit Agreement in any Credit Document shall be deemed to be a
reference to the Amended Credit Agreement. Except as expressly provided in this
Agreement, nothing herein shall be deemed to entitle any Credit Party to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Credit Document in similar or different circumstances. On
and after the Effective Date, (i) this Agreement shall constitute a "Credit
Document" for all purposes of the Credit Agreement and the other Credit
Documents and (ii) the terms "Agreement", "this Agreement", "herein",
"hereinafter", "hereto", "hereof", and words of
similar import, as used in the Credit Agreement, shall, unless the context
otherwise requires, mean the Amended Credit Agreement.


SECTION 4. Counterparts. This Agreement may be executed in any number of
counterparts each of which when so executed shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic format (i.e., "pdf" or "tif") shall be effective as
delivery of a manually executed counterpart hereof.


SECTION 5. Applicable Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.


SECTION 6. Submission to Jurisdiction. Section 10.15 of the Existing Credit
Agreement is hereby incorporated by reference.


SECTION 7. Headings. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.




US-DOCS\88736841.2



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed by a duly authorized officer, as of the date first above written.
signature1.jpg [signature1.jpg]





[Signature Page to Third Amendment to the Credit Agreement]



--------------------------------------------------------------------------------





lN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed by its duly authorized officers, each as of the date first above
written.








CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as Administrative Agent
By:
signature2.jpg [signature2.jpg]
 
Name: Vipul Dhadda
 
Title: Authorized Signatory
 
 
By:
signature3.jpg [signature3.jpg]
 
Name: Karim Rahimtoola
 
Title: Authorized Signatory













[Signature Page to Third Amendment to the Credit Agreement]

